Citation Nr: 0522351	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  96-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome of the right (major) extremity, currently evaluated 
as 50 percent disabling.

2.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD).

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1968.

This appeal arises from a November 1994 rating decision of 
the St. Petersburg, Florida, Department of Veterans (VA), 
Regional Office (RO), which confirmed and continued a 20 
percent rating for the veteran's carpal tunnel syndrome of 
the right upper extremity.

This claim was previously before the Board of Veterans' 
Appeals (Board) and was remanded in October 1997, at which 
time the Board requested a VA examination to determine the 
extent and severity of the veteran's disability.  Subsequent 
to this examination, the veteran was awarded by a January 
1998 rating action an increased evaluation of 40 percent, 
effective January 18, 1990, the date of receipt by VA of his 
initial claim for benefits.  

In October 1998, the Board issued a decision that continued 
the 40 percent evaluation assigned to the veteran's right 
upper extremity carpal tunnel syndrome.  That decision of the 
Board was vacated and remanded by means of a June 1999 Order 
of the United States Court of Appeals for Veterans Claims 
(CAVC) pursuant to a May 1999 Appellee's Motion to Remand and 
to Stay Proceedings.

In July 2000, the Board issued another decision that 
confirmed and continued the 40 percent evaluation assigned to 
the veteran's right carpal tunnel syndrome.  That decision of 
the Board was vacated and remanded by means of a July 2001 
Order of the CAVC pursuant to an April 2001 Appellee's Motion 
to Remand.

On November 1, 2002, the RO issued a rating decision that 
awarded a 50 percent disability evaluation to the veteran's 
right carpal tunnel syndrome, effective July 10, 2002.  The 
issue is again before the Board for appellate consideration.

On November 9, 2000, the veteran had filed a request to 
reconsider the Board's July 2000 decision.  He had also 
alleged that there was clear and unmistakable error (CUE) in 
that decision.  On December 28, 2000, the Board denied 
reconsideration.  In February 2001, the Board contacted the 
veteran and his representative concerning the claim of CUE in 
the July 2000 decision.  Neither the veteran nor the 
representative responded.  The veteran's claim of CUE in the 
Board's July 2000 decision will be the subject of a separate 
decision.

The issues of entitlement to service connection for GERD, 
entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine, and entitlement to 
service connection for a low back disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  From January 18, 1990 to July 9, 2002, the veteran's 
carpal tunnel syndrome of the right (major) upper extremity 
was productive of no more than moderate incomplete paralysis 
of the median nerve.

2.  From July 10, 2002, the veteran's carpal tunnel syndrome 
of the right (major) extremity was productive of no more than 
severe incomplete paralysis of the median nerve.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for the veteran's service-connected right upper extremity 
carpal tunnel syndrome from January 18, 1990 to July 9, 2002 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 
(West 2004); 38 C.F.R. Part 4, §§ 4.2, 4.7, 4.14, 4.40, 4.45, 
Diagnostic Codes (DC) 5120 through 5125, §§ 4.120, 4.123, 
4.124, 4.124a, DC 8512, 8515, 8516, 8616, 8712, 8715, 8716 
(2002).

2.  The criteria for an evaluation in excess of 50 percent 
for the veteran's service-connected right upper extremity 
carpal tunnel syndrome from July 10, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2004); 
38 C.F.R. Part 4, §§ 4.2, 4.7, 4.14, 4.40, 4.45, DC 5120 
through 5125, §§ 4.120, 4.123, 4.124, 4.124a, DC 8512, 8515, 
8516, 8616, 8712, 8715, 8716 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).  VA must make reasonable 
efforts to assist the claimant in obtaining the relevant 
evidence, except that VA is not required to assist if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(1) and 
(2) (West 2002); 38 C.F.R. § 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2004).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2004).

The CAVC decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13. 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision in a claim for VA benefits.  

In the present case, the veteran filed a substantially 
complete claim for an increased evaluation for his service-
connected right carpal tunnel syndrome on September 13, 1994.  
An increased evaluation was denied in a rating action issued 
in November 1994.  This case has a long procedural history, 
which includes a remand by the Board for additional 
development, as well as Board deisions and CAVC remands.  See 
Introduction.  A VCAA letter was sent to the veteran on April 
21, 2003.  The first paragraph of this letter did not 
specifically refer to the veteran's claim for an increased 
evaluation for his right carpal tunnel syndrome.  However, on 
the second page, under the heading "What Must The Evidence 
Show To Establish Entitlement," the veteran was informed 
that to establish entitlement to a higher evaluation there 
must be evidence of increased symptoms.  It was noted that 
this evidence would usually be objective medical evidence or 
symptoms which can be observed and supported by medical 
evidence.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
lcaim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice errir of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 2, 2004).  

According to the CAVC's decision in Mayfield v. Nicholson, 
No. 02-1077 (April 14, 2005), all sections of VA's notice 
letter must be construed in connection with each other in 
order to determine whether the letter, when read as a whole, 
addresses all aspects of the required notice.  The letter 
must also be read in the context of all prior relatively 
contemporaneous communications to the appellant.  Finally, a 
complying notice need not necessarily use the exact language 
of VA's regulation, 38 C.F.R. § 3.159(b)(1), specifying VA's 
notice obligations, as long as the notice properly conveys to 
a claimant the essence of the regulation.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisified.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In the instant case, it is found that, while the veteran was 
not provided with VCAA notice prior to the initial 
adjudication of his claim, there was no prejudice to the 
appellant as a result.  First, the appellant has not 
presented any specific argument as to how this timing defect 
adversely affected the essential fairness of the 
adjudication.  See Mayfield, supra.  Moreover, the veteran 
has, over time, been advised on multiple occasions of the 
information and evidence that was needed to establish 
entitlement to the benefit sought.  He was provided with a 
statement of the case, as well as multiple supplemental 
statements of the case.  In addition, there have been two 
Board decisions (October 1998 and July 2000), which also 
provided him with this information.  Finally, he was provided 
with a VCAA notice in April 2003.  While the first paragraph 
did not specifically reference the increased evaluation 
claim, the second page did note what the evidence had to show 
to establish entitlement to an increased evaluation.  This 
letter noted what information and evidence VA would obtain on 
the first page, stating that VA would help the appellant get 
such things as medical records, employment records, or 
records from other Federal agencies.  It was also stated that 
VA would schedule an examination if one was found to be 
necessary.  On the second and third pages of the letter, the 
veteran was told what additional evidence was needed from 
him.  Finally, he was told to inform VA of "...any additional 
evidence that you want is to try to get for you."  While 
this letter does not parrot the exact language of the 
controlling regulation, it provides, when read in its 
entirety, all the notice required by that regulation, 
including the requirement that an appellant be told to submit 
any evidence that pertains to his claim.  Therefore, based on 
this VCAA notice, and in combination with the various other 
notices contained in the record, it is found that VA has met 
the requirements of 38 C.F.R. § 3.159(b)(1) (2004).  The 
Board finds that the veteran has been properly informed of 
the evidence and information needed to substantiate his 
claim, as well as who was responsible for obtaining that 
evidence or information.  Additionally, VA has made all 
necessary efforts to obtain all relevant treatment records 
referred to by the veteran.  He has also been afforded a VA 
examination of his condition.  

As a conseuquence, the claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, and in accordance with Mayfield, 
to decide the appeal would not be prejudicial error to the 
claimant.  Therefore, it is determined that all necessary 
information has been obtained and that this case is ready for 
appellate review.


Applicable laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes. Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse. Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The severity of a disability is ascertained by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2004) (Schedule).  The veteran's disability 
of the right (major) upper extremity has been rated under 
various criteria, including those found at DC 8512 (and thus 
8612 and 8712), 8515 (and thus 8615 and 8715), and 8516 (and 
thus 8616 and 8716).  According to DC 8512, a 40 percent 
evaluation is warranted for moderate incomplete paralysis of 
the lower radicular group, a 50 percent is warranted for 
severe incomplete paralysis of the lower radicular group, and 
a 70 percent is warranted for complete paralysis of the lower 
radicular group, with all intrinsic muscles of the hand and 
some or all of the flexors of the wrist and the fingers 
paralyzed, with substantial loss of use of the hand.  
38 C.F.R. § 4.124a (2002).

According to DC 8515, a 30 percent evaluation is warranted 
for moderate incomplete paralysis of the median nerve.  A 50 
percent evaluation is justified when there is severe 
incomplete paralysis of the median nerve.  A 70 percent 
evaluation is warranted for complete paralysis of the median 
nerve, with the hand inclined to ulnar side, the index and 
middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand(ape hand), pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist as index and 
middle finger remain extended, cannot flex distal phalanx of 
the thumb, defective opposition and abduction of the thumb at 
right angles to the palm, flexion of wrist weakened, and pain 
with trophic disturbances.  38 C.F.R. § 4.124a (2004).

According to DC 8616, a 40 percent evaluation is warranted 
for severe incomplete paralysis of the ulnar nerve.  A 60 
percent evaluation is warranted for complete paralysis of the 
ulnar nerve, with "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers, cannot spread 
the fingers (or reverse), cannot adduct the thumb, and 
flexion of the wrist weakened.  38 C.F.R. § 4.124a (2004).

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a (2004).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123 (2004).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2004).

The Board notes that amputation of the major hand or 
amputation below insertion of the pronator teres would 
warrant a 70 percent evaluation.  Amputation above insertion 
of the pronator teres, but below insertion of the deltoid, 
would warrant a rating of 80 percent.  Amputation above the 
insertion of the deltoid would warrant a 90 percent 
evaluation.  DCs 5120 through 5125 (2004).  The combined 
rating for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, DC 5165.  This 40 percent rating 
may be further combined with evaluation for disabilities 
above the knee but not to exceed the above the knee 
amputation elective level.38 C.F.R. § 4.68 (2004).

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather then applying a mechanical 
interpretation, the Board must evaluate all of the evidence 
of record so that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2004).  It should also be noted the use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although a part of the evidence to be considered 
by the Board, it is not dispositive of the issue.  All 
evidence must be evaluated when making a decision concerning 
an increased evaluation.  38 C.F.R. §§ 4.2, 4.6 (2004).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Factual background

A January 25, 1994, VA medical report shows that the 
objective examination found good strength in the right 
forearm and hand.  There was no significant atrophy of the 
right hand.  Sensation appeared intact.  There was no 
Tinnel's.  Circulation of the right upper extremity was 
intact.  The temperature in the right hand was normal.  
Neurological studies were requested for evaluation.

An October 1994 VA examination report notes that the veteran 
gave a history of radicular paralysis of the right ulnar and 
median nerves, with right carpal tunnel syndrome.  The 
veteran suffered a hand injury in 1967 in service, and 
continued to have weakness in the right arm, right hand, and 
right wrist.  In 1980, the veteran developed severe pain in 
the right hand, wrist, and arm.  The veteran was seen with a 
diagnosis deferred, and treated with analgesics.  In 1989, 
the veteran was seen due to constant pain in the right hand, 
wrist, and arm.  An EMG evaluation for nerve injury of the 
right arm was conducted.  The diagnosis given was radicular 
damage of the ulnar nerve, and right carpal tunnel syndrome. 
In September 1991, the
veteran was given a cortisone injection with relief because 
of the pain in the right arm, hand, and wrist.  The pain was 
relieved for a period of about four months, and a second 
cortisone injection was given which lasted for another three 
months.  In June 1992, the veteran was given Vicodin because 
of severe pain in the right arm, wrist, and hand.  The 
veteran had been treated with analgesics and was attending 
the VA Medical Center once per week.  The musculoskeletal 
examination revealed weakness in the right arm, right wrist, 
and right hand.  There was no clinical evidence of atrophy.  
The examiner provided a diagnosis of distal radicular nerve 
injury of the right median and right ulnar nerves, with right 
carpal tunnel syndrome (history).

A July 1995 VA medical report notes that the veteran was seen 
for evaluation of this right hand.  Neurological studies 
showed deterioration of nerve conduction in the median and 
ulnar nerves.  There was no thenar or hypothenar atrophy.  
Strength testing in all fingers was good.  The examiner 
provided an assessment that the veteran's condition was 
stable with only electromyography or nerve conduction 
changes.

The report of a January 1996 private medical evaluation notes 
that a November 1995 EMG evaluation revealed a right carpal 
tunnel syndrome, and that comparative studies to a May 1990 
EMG revealed that the right median nerve continued to 
deteriorate with increase in distal latencies.  The examiner 
also mentioned that the right ulnar nerve distal latencies 
were slightly increased since a June 1995 study, and 
speculated that to be due to swelling of the wrist or an old 
scar from a previous wrist injury.  The veteran felt that his 
symptoms were very debilitating and he was at the point that 
he had difficulty holding objects in his right hand; the pain 
was present 24 hours per day, according to him.  His wrist 
was in a control splint, which provided some relief.  A 
carpal tunnel release had been recommended, but he preferred 
conservative treatment.  He stated that cortisone in 
September 1991 provided four months of relief and a second 
dose provided three months of relief.  He was taking Vicodin 
and Darvon on an as-needed basis.  He was right hand 
dominant.

The examiner removed the wrist control splint and inspected 
the hand, wrist, and forearm.  The examiner did not detect 
any muscular atrophy. There was no open wound or ecchymosis.  
The veteran had a full range of motion of the wrist and 
elbow.  He had a positive pronator sign, a positive Phalen's 
test, and a positive Tinnel's at the wrist in the median 
nerve distribution.  Sensation was intact to pinprick and 
soft touch.  Two point discrimination was intact to a 
centimeter in the median nerve and ulnar nerve distribution, 
but he was unable to discriminate to seven millimeters, both 
in the median and ulnar nerve distribution of his digits.  He 
had a negative Hoffman test bilaterally.  His neck revealed a 
full range of motion with no specific point tenderness.  X-
rays of the wrist revealed no fracture, no dislocation, and 
the carpal tunnel view did not reveal any osteophyte in the 
carpal tunnel.  A comparative view of the left wrist was 
obtained to compare the scaphoids, and the examiner did not 
detect any discrepancies.  The examiner diagnosed classic, 
long-term history of crush injury induced carpal tunnel 
syndrome, and peripheral neuropathy involving the median 
nerve and ulnar nerve at the wrist level.   The examiner 
noted that the veteran appeared to have a continued loss of 
motor and sensory function involving his wrist and the hand 
of his right upper extremity, causing functional impairment.  
The examiner explained the risks and benefits of conservative 
therapy and surgical treatment and the veteran elected 
conservative therapy.  The examiner opined that as this 
seemed to be a chronic, progressive problem, he could not 
guarantee that releasing the carpal tunnel surgically would 
improve motor and sensory function.

A January 11, 1996, VA medical report notes that the veteran 
complained that his right arm was functionally impaired and 
became numb and frozen after use.  He stated that he had 
peripheral neuropathy and a crush of the ulnar and median 
nerves.  The examiner felt that there was 
electroneurophysiological evidence of right median nerve 
entrapment (carpal tunnel syndrome) with significant 
connection block. In addition, there was also evidence of 
mild axonal polyneuropathy.

A September 30, 1996, VA medical report notes that the 
veteran complained that his hand was not doing well. He 
complained of pain and numbness of the right hand and 
fingers.  The examiner diagnosed right carpal tunnel 
syndrome.

At his July 1997 personal hearing before the undersigned, the 
veteran complained of numbness and paralysis of the right 
hand, fingers, arm, and wrist, when use was brought to bear 
and including dexterous activities as sewing, brushing his 
teeth, and shaving.  He stated that in the morning when he 
shaved, because of the dexterity and intensity required for 
shaving, his arm numbed, then his hands, and his fingers. 
worse to the point where now it was only useful in the most 
mild, moderate usages.  He described very intense pain, a 
freezing, numbing pain, whereby the arm felt like it had 
electricity running through it, causing the arm to feel 
totally numb and without any sensation at all.  He said he 
couldn't do anything at all when the periods of numbness and 
paralysis struck, which was whenever he tried to use the arm.  
He said that pain was constant over the last five to seven 
years, and progressively worse, for all his waking hours.  He 
claimed limitation of motion when he tried to use the 
fingers, the hand, or the wrist, for lifting anything of any 
substantive weight or doing any significant dexterous 
activities like sewing or typing.  These activities brought 
numbness.  He felt he was suffering from significant loss of 
motor and sensory functions of the median and ulnar nerves.

The veteran stated that, when he tried to carry something 
with his arm, he had to stop and put it down.  Shaving, 
writing, or sewing caused his arm to freeze up.  He took 
Vicodin, Propoxyphene, Darvon, and Theragen cream for the 
pain.  The analgesic balm gave temporary relief of periodic 
nerve attacks.  He also had a wrist splint issued by VA, to 
give his arm strength and rest.  He stated that a number of 
doctors had proposed the possibility of surgery, but that the 
surgery was felt not likely to improve his condition, and 
there was a chance of worsening.  He stated that he had 
reduced recruitment of the hypothenar and thenar muscles in 
the right hand, which he claimed were precursors of atrophy.  
He stated that he couldn't do anything with his hands, and 
was unable to maintain his shrimp boat, couldn't bang nails, 
couldn't saw, couldn't sandpaper, and couldn't hold any type 
of electrical tool.  He stated that he was unable to write 
for more than several minutes without numbing.  He felt that 
affected his employability.  He stated that he had never left 
a job or been forced to leave a job because of his 
disability, but felt that job performance had been affected.  
He was working as a security guard at a condominium, but felt 
he was being prevented from performing jobs for which he 
would otherwise be qualified.  He had a four year college 
degree in social sciences, with a major in history and 
English.

The veteran further stated that the major portion of 
paralysis that he had in his fingers was in the little, ring, 
and middle finger, which he said were numb all or most of the 
time.  The veteran's mother stated that he was unable to 
properly caulk the bathroom tub due to his hand numbness and 
paralysis.  She stated that the veteran sometimes couldn't 
sleep because of arm pain.  The veteran cited medical texts 
that he had submitted, and stated that he felt that he had 
both sensory and motor involvement, and thus should be rated 
as severe.  The veteran described numbness of his right arm, 
hand, and fingers.  It felt "like 10,000 volts of electricity 
running through the arm."  It was intermittent in early 
phases, and would hit when significant use was brought to 
bear.  He stated the frequency had increased from every week, 
to every few days, to every day.  He stated that if he 
carried his briefcase in his right arm, in five minutes the 
arm would numb and become "like a block of ice."  He would 
have to put it down and stop.  He stated that it wasn't total 
loss of use, but that it resulted in minimal and limited use 
of the fingers, hand, and wrist, which he felt was worsening.  
He complained of trouble tieing his tie, putting on his 
shirt, tieing his shoes, and shaving.  In his present 
position he did not have trouble as it was a passive security 
position.  The veteran's mother said her other son, who did 
not serve in the Armed Forces, did not have health problems.

A December 1997 VA examination found that the veteran was 
right-handed.  He sustained a crush injury to his hand in 
service, and subsequently had been diagnosed as having a 
variety of neurologic conditions of the right hand, including 
carpal tunnel syndrome, right ulnar neuropathy, crush injury, 
and hypersensitivity.  He had been seen by various 
neurologists.  Surgery was recommended including ulnar 
transposition, but he had refused and was concerned he might 
have increased damage to his arm.  He had three 
electromyographic studies, in 1990, 1993, and 1996, 
indicating abnormal nerve conductions and electromyograms, 
with carpal tunnel syndrome and ulnar neuropathy, which had 
progressed in terms of the latencies documented by the 
various examiners.  His symptoms included pain, numbness, 
weakness, and hypersensitivity of the right hand.  He also 
had been found to have some peripheral neuropathy of the 
right lower extremity, with gait disturbance.  Neurologic 
examination found cranial nerves II-XII intact. Motor 
examination found some give-away type weakness in the right 
hand.  There was some mild weakness in the right extensor 
hallucis longus and the right anterior tibialis.  There was 
no atrophy.  There was no temperature or clonus change in his 
two hands, although the hand looked swollen and there was 
some tightness of the musculature of the right wrist 
consisting of a myofascial component.  Reflexes were 1+ in 
the upper extremities, trace in the patellars, absent in both 
Achilles.  Plantars were flexor.  Sensory examination 
revealed definite right median and right ulnar loss of 
sensation, but there was negative Tinnel's sign and Phalen's 
sign bilaterally.  Gait revealed some circumduction of the 
right leg and difficulty walking on his heels on the right.

The examiner provided an impression that the veteran had good 
documentation of peripheral nerve injury to the right upper 
extremity with right median nerve and ulnar nerve 
involvement, particularly sensory, with hypersensitivity.  
The examiner opined that perhaps he had just a very mild 
early reflex sympathetic dystrophy or regional pain disorder.  
The veteran also had an early peripheral neuropathy in his 
right lower extremity unrelated to the crush injury, 
suggesting a generalized neuropathic condition that made him 
more susceptible to the effects of the hand trauma.  The 
examiner concluded that the veteran had residual sensory 
loss, pain, and hypersensitivity, particularly in the right 
upper extremity, with both clinical and electrical objective 
evidence of ulnar and median neuropathies.

A January 15, 1998, VA medical report notes that the physical 
examination found a motor examination of 5/5.  The sensory 
examination found decreased sensation to light touch and pin 
prick in the right hand in the ulnar and median distribution.

A February 1998 VA medical report notes that the veteran had 
no motor weakness on examination but with decreased sensation 
on the right in the ulnar distribution.  Physical examination 
showed no muscle atrophy.  Manual muscle test was within 
normal limits.  Sensory decrease was equivocal.  The examiner 
felt that neurological testing that was performed was 
compatible with mild bilateral carpal tunnel syndrome.

A July 1998 VA medical report notes that the veteran had 
recent electrodiagnostic studies.  There were no signs of 
atrophy, and reflexes were "OK."  There was no indication of 
any change necessitating another study.  The veteran desired 
another study.

A July 7, 1998, VA medical report notes that the veteran had 
a shot but complained that his right arm pain was much worse.  
He claimed he could not use his hand properly due to 
paresthesias, and requested neurological studies.  There was 
no muscle atrophy of the right arm.  Tendon reflexes were 
normal.  The examiner diagnosed right arm paresthesias by 
history.

A December 1998 VA medical report shows that the veteran 
complained of tingling pain in his right arm.  The examiner 
diagnosed carpal tunnel syndrome.

A private examination of the veteran was conducted in July 
2002.  His right wrist had full palmar flexion at 60 degrees, 
with dorsiflexion decreased at 25 degrees.  He had decreased 
sensation in the median and ulnar distribution of the right 
hand.  He had a limited ability to lift, carry or handle 
objects secondary to severe median neuropathy and weakness of 
the right hand.  Fine manipulation was markedly diminished.  
It was commented that he easily dropped objects; he stated 
that he had trouble brushing his teeth and buttoning his 
shirts.  EMG studies showed median neuropathy.

A VA examination was conducted in December 2002.  He 
complained of intermittent numbness of both upper 
extremities.  The physical examination noted good muscular 
strength in all the extremities, with no marked atrophy in 
the intrinsic hand muscles.  Deep tendon reflexes were 1+ and 
symmetrical.  There was decrease to pinprick sensation in the 
distribution of the distal median nerve, bilaterally.  

An additional examination of the veteran was performed by VA 
in October 2003.  There was no atrophy of the intrinsic hand 
muscles noted.  He displayed equal sensation in the 
distribution of the median and ulnar nerves in the fingers of 
both hands.  He had 4/5 weakness in the abductor pollicis 
brevis muscle bilaterally, which is supplied by the median 
nerve, and 4/5 muscle weakness of the opponens pollicis 
muscles bilaterally, which is also supplied by the median 
nerve.  There was no diminution to pinprick in the glove 
distribution.

A private examination of the veteran was conducted in January 
2004.  It was noted that the veteran had severe carpal tunnel 
syndrome with median neuropathy in the upper extremities as 
well.  An EMG conducted in July 2002 had shown severe 
neuropathy of the upper extremity.  The median nerve 
demonstrated severe bilateral median neuropathy.  An MRI 
showed inflammatory changes involving the median nerve 
without evidence of fractures.  Hypersensitivity was noted in 
the upper extremities bilaterally along the median nerve 
distribution to pinprick examination.  The assessment was 
bilateral median neuropathy and severe carpal tunnel 
syndrome.  




Analysis

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 40 percent for the veteran's 
right upper extremity carpal tunnel syndrome from January 18, 
1990 to July 9, 2002 is not warranted.  The evidence does not 
demonstrate severe incomplete paralysis of the lower 
radicular group, severe incomplete paralysis of the median 
nerve, or complete paralysis of the ulnar nerve.

A rating greater than 40 percent requires medical evidence 
showing "griffin claw" deformity, due to flexor contraction 
of the ring and little fingers; atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; and loss of 
extension or right and little fingers, with inability to 
spread the fingers (or reverse), inability to adduct the 
thumb; and flexion of the wrist weakened.  While the evidence 
of record does demonstrate that the veteran has some weakness 
of the wrist, particularly with use, there is no suggestion a 
greater disability rating for ulnar nerve paralysis is 
present.  There is no indication that he suffers from 
"griffin claw" deformity, or any of the other conditions 
noted above that would warrant an increased evaluation 
pursuant to DC 8516. 

There was also no indication that a greater than 40 percent 
disability evaluation for median nerve impairment is 
warranted during this time period.  The veteran believes that 
because he had some involvement beyond the merely sensory 
that a severe evaluation was justified.  It is true that the 
veteran does have some motor involvement, particularly 
weakened movement and fatigability on use.  However, there 
has never been any indication that he has any atrophy of the 
affected parts.  While the veteran has some trouble shaving, 
lifting, and carrying objects, he is able to carry out these 
functions.  The Board finds that severe incomplete paralysis 
would result in more limitations than demonstrated by the 
veteran.  He is not unable to perform the functions, he just 
cannot engage in them for extended periods.  He had reported 
numbness, pain and a sensation that the hand would "freeze 
up" with use.  The December 1997 VA examination had noted 
some give-way weakness in the right hand.  However, VA tests 
conducted in January and February 1998 found that manual 
muscle testing was 5/5, reflexes were normal, and atrophy was 
not present, although there were complaints of pain and 
decreased sensation.  However, the Board does not find that 
these subjective complaints, in light of the objective 
medical evidence, supports a finding of entitlement to an 
evaluation in excess of 40 for paralysis of the median nerve.

The evidence also does not demonstrate that the veteran was 
entitled to a greater than 40 percent evaluation for 
involvement of the lower radicular group.  The evidence did 
not support a finding that he suffered from severe incomplete 
paralysis.  While performing tasks of daily living may have 
been difficult, he was able to do so.  Significantly, manual 
muscle testing in January and February 1998 was normal and 
the motor examination was 5/5.  In addition, there was no 
evidence of atrophy.  While he may not be able to perform 
tasks that require manual dexterity for long periods of time, 
he was able to perform them.  Therefore, the Board finds that 
the evidence is insufficient to support a finding of severe 
incomplete paralysis.  As such, an evaluation in excess of 40 
percent for involvement of the lower radicular group has not 
been established.

In November 2002, the veteran was awarded a 50 percent 
evaluation for his right carpal tunnel syndrome pursuant to 
DC 8515 for paralysis of the median nerve, effective July 10, 
2002.  After carefully reviewing the evidence of record, the 
Board finds that that evidence does not support a finding of 
entitlement to a 70 percent disability evaluation.  In order 
to justify a 70 percent evaluation, the evidence would have 
to show complete paralysis of the median nerve.  This is 
demonstrated by the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of the index 
finger and feeble flexion of the middle finger, inability to 
make a fist, index and middle fingers remain extended; 
inability to flex distal phalanx of the thumb, defective 
opposition and abduction of the thumb at right angles to the 
palm; flexion of wrist weakened; and pain with trophic 
disturbances.  38 C.F.R. Part 4, DC 8515 (2004).  The veteran 
has displayed some wrist weakness, as well as trouble 
engaging in fine manipulation for extended periods.  However, 
the objective evidence, to include VA examinations conducted 
in December 2002 and October 2003, and a private examination 
conducted in January 2004, do not show the presence of 
considerable atrophy of the thenar eminence (in fact, none 
has been noted).  Nor is there any indication that the hand 
is inclined to the ulnar side, with the index and middle 
fingers extended more than normally.  Pronation is not 
incomplete or defective, there is no inability to make a 
fist, and there are no trophic disturbances.  Therefore, the 
Board finds that the 50 percent evaluation for severe 
incomplete paralysis of the median nerve adequately 
compensates the veteran for his current degree of disability.

The Board also finds that the evidence of record does not 
support an award of a 70 percent disability evaluation for 
complete paralysis of the lower radicular group pursuant to 
DC 8512.  A 70 percent evaluation would require that all the 
intrinsic muscles of the hand, and some or all of the flexors 
of the wrist and fingers be paralyzed (substantial loss of 
use of the hand).  The objective evidence of record does not 
demonstrate that the veteran suffers from this degree of 
paralysis of the right upper extremity.  The VA examinations 
conducted in December 2002 and October 2003 and the private 
examination of January 2004, did not show the presence of any 
atrophy of the intrinsic muscles of the right hand.  Nor was 
there any indication that the veteran had paralysis of some 
or all of the flexors of the wrist and fingers.  While he 
does have some difficulty performing tasks requiring fine 
manipulation, he is not prevented from using his hand at all 
(on the contrary, he is able to perform such tasks, to 
include activities of daily living, just not for extended 
periods of time).  

As a consequence, the Board finds that the 50 percent 
evaluation assigned as of July 10, 2002 adequately 
compensates the veteran for his current degree of disability.

The veteran has also contended that he has loss of use of the 
arm and should receive special compensation for this loss.  
However, the Board finds that the veteran clearly does not 
have loss of use such that he would be equally served by 
amputation with prosthesis.  The veteran is clearly able to 
perform some activities, although for shortened periods of 
time, with the right hand.  Therefore, the Board finds that 
loss of use has not been shown.

Although the veteran's disability may be rated under various 
diagnoses, the Schedule states that the evaluator is to avoid 
pyramiding.  In other words, the evaluation of the same 
disability or manifestation under different diagnoses is to 
be avoided.  Disability from injuries to the muscles, nerves, 
and joints of an extremity may overlap to a great extent, so 
that special rules are included in the appropriate bodily 
system for their evaluation.  38 C.F.R. § 4.14 (2004).

The CAVC has stated that, "implicit with [the language of 
38 U.S.C.A. § 1155] is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  Therefore, the Board finds that although the 
veteran's disability may be rated for disability of the ulnar 
or median nerve, or the lower radicular group, the veteran is 
entitled to only a single 40 percent evaluation prior to July 
10, 2002 and a 50 percent thereafter, the highest evaluations 
warranted by the evidence of record.  38 C.F.R. §§ 4.7, 4.14 
(2004).  This adequately compensates him for the amount of 
total disability of the right upper extremity, without 
awarding him twice (or more) for the same symptomatology 
under different diagnoses.  The veteran has been awarded the 
highest disability evaluation available from among the 
applicable diagnostic codes.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability.  
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In Sanchez-Benitez v. West, the CAVC noted that 
the Board, in that case, stated in the evaluation of a 
veteran's disability that the "nature of the original injury 
has been reviewed and the functional impairment that can be 
attributed to pain or weakness has been taken into account.  
38 C.F.R. §§ 4.40, 4.45."  The CAVC held that "this 
discussion by the Board, with direct citation to sections 
4.40 and 4.45, satisfies any obligation of the BVA to 
consider these regulations while rating the appellant's 
disability."  Sanchez-Benitez v. West, 13 Vet. App. 292 
(1999).  In the instant case, the Board has considered the 
nature of the original injury; the degree of functional 
impairment attributable to pain and weakness has also been 
taken into account.  38 C.F.R. §§ 4.40, 4.45 (2004).

After reviewing the evidence of record, the Board finds that 
higher disability evaluations for the periods in question are 
not necessary even after considering the veteran's complaints 
of pain, limitation of motion, excess motion, incoordination, 
fatigability, and pain on motion.  Prior to July 10, 2002, 
the veteran's symptoms showed no more than a moderate 
incomplete paralysis, and no more than severe incomplete 
paralysis thereafter.  It is noted that incoordination, 
fatigability and weakness are inherent in a finding of 
incomplete paralysis.  Therefore, these complaints have been 
considered in assigning the evaluations to the veteran's 
right upper extremity injury residuals.  While the veteran 
has complained that he suffers from almost constant pain, he 
does still have full range of motion and an ability to use 
the hand.  

Therefore, it is concluded that the preponderance of the 
evidence is against a finding of a rating in excess of 40 
percent between January 18, 1990 and July 9, 2002, and 
against a finding of a rating in excess of 50 percent after 
July 10, 2002.


ORDER

An evaluation in excess of 40 percent for the veteran's right 
upper extremity carpal tunnel syndrome between January 18, 
1990 to July 9, 2002 is denied.

An evaluation in excess of 50 percent for the veteran's right 
upper extremity carpal tunnel syndrome from July 10, 2002 is 
denied.


REMAND

A review of the record shows that the RO issued a rating 
decision in February 2003 which denied, among other things, 
claims for service connection for GERD, service connection 
for degenerative disc disease (DDD) of the cervical spine, 
service connection for a low back disorder.  He was notified 
of this decision on February 21, 2003.  On February 27, 2003, 
the veteran submitted a notice of disagreement with these 
denials.  The Board construes this as a timely-filed notice 
of disagreement under 38 C.F.R. §§ 20.201, 20.202, 20.301; 
however, a statement of the case has not yet been issued.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  As a 
consequence, the remand actions set forth below are 
necessary.

The case is REMANDED to the RO for the following:


The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issues of 
service connection for GERD, service 
connection for degenerative disc disease 
(DDD) of the cervical spine, and service 
connection for a low back disorder.  The 
statement of the case should include a 
summary of the relevant evidence and 
citation to all relevant law and 
regulations.  38 U.S.C.A. § 7105(d).  The 
veteran should be advised of the time 
limit in which he may file a substantive 
appeal in this case.  38 C.F.R. § 
20.302(b) (2004).  If a timely 
substantive appeal is submitted by the 
veteran, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


